ITEMID: 001-23827
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2004
DOCNAME: CAN v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicant, Mr Remzi Can, is a Turkish national, who was born in 1956 and lives in Çanakkale.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant was the owner of a company, Can Ticaret. In 1991 the applicant bought carpets from a company called Kervan Halıcılık Sanayi ve Ticaret A.Ş. (Kervan Carpets Industry and Commercial Company: hereinafter “Kervan Carpets Company”.).
On 24 July 1991, and in furtherance of this transaction, the applicant received for signature eight promissory notes (bono) which were to be paid between 20 September 1991 and 20 April 1992. According to the applicant, the promissory notes had been prepared for the applicant's signature by B.D. who allegedly worked for the Kervan Carpets Company at the material time. Having stamped and signed them, the applicant sent the promissory notes to the Kervan Carpets Company. The promissory notes met the legal requirements of the Commercial Code.
It subsequently transpired that the applicant's cousin, Ş.C., was named as the debtor on the promissory notes. However, the applicant maintains that he only stamped and signed the promissory notes when he received them and did not add any names to them. In the applicant's opinion, his cousin's name must have been added by B.D.
On an unknown date the Kervan Carpets Company applied to the Istanbul Execution Office (icra müdürlüğü) to have the promissory notes enforced against the applicant's cousin, Ş.C.
On 11 January 1995 Ş.C. applied to the public prosecutor's office in the Bayramiç district requesting that criminal proceedings be brought against the applicant. The applicant was subsequently charged with forgery under Article 342 of the Turkish Criminal Code.
On the same day, the Bayramiç public prosecutor issued a decision of lack of territorial jurisdiction (yetkisizlik kararı) and sent the case file to the public prosecutor's office in the Çanakkale province.
On 6 October 1995 the Çanakkale public prosecutor filed a bill of indictment with the Çanakkale Assize Court charging the applicant with forgery under Article 342 of the Criminal Code.
During the criminal proceedings against the applicant the Çanakkale Assize Court issued a summons requiring B.D. to give evidence. In the applicant's submission, B.D had fraudulently added Ş.C.'s signature to the promissory notes.
On 14 March 1996 Ş.C. withdrew his accusation against the applicant. However, the prosecution proceeded with the charges against the applicant.
On 9 May 1996 the Assize Court requested the Kervan Carpets Company to inform it whether B.D. had been employed by the firm at the time of the offence.
On 21 August 1996 the Kervan Carpets Company informed the court that no one of that name had ever worked for the company.
On 12 December 1996 the court abandoned the proposal to hear B.D. referring to the response given by the Kervan Carpets Company and observing that B.D. could not be found. Furthermore, the court did not find it necessary to request the Forensic Medicine Institute to carry out an analysis as to whether the applicant's handwriting matched the manner in which the name of Ş.C. was written on the promissory notes.
On the same day the Çanakkale Assize Court convicted the applicant of forgery under Article 342 § 1 of the Criminal Code and sentenced him to one year and eight months' imprisonment.
On 23 December 1996 the applicant appealed against the Çanakkale Assize Court's judgment on the ground that B.D. was not heard before the court and that a comparative analysis of his handwriting and the handwriting on the promissory notes had not been carried out.
On 3 November 1997 the Court of Cassation rejected the applicant's appeal and upheld the judgment of the Çanakkale Assize Court.
On 22 December 1997 the applicant lodged a petition with the Çanakkale Assize Court requesting that his case be re-opened.
On 26 December 1997 this request was dismissed.
On 7 January 1998 the applicant lodged an appeal with the Burhaniye Assize Court against the Çanakkale Assize Court's decision of 26 December 1997.
On 21 January 1998 this very last appeal of the applicant was dismissed by the Burhaniye Assize Court.
On 15 October 1998 the applicant started serving his prison sentence.
On 14 June 1999 he was released from prison on probation.
1. Article 339 of the Criminal Code provides:
“A civil servant who prepares a partially or completely forged document or distorts an authentic document shall be imprisoned for between three to ten years if damage arises out of this forgery...”
2. Article 342 § 1 of the Criminal Code provides:
“A person who is not a civil servant and who forges an official document by way of the methods specified in Article 339 shall be imprisoned for between two to eight years...”
3. Article 238 of the Code on Criminal Procedure provides:
“... Admission of evidence can be rejected under the following circumstances:
...
c) If the fact to which the evidence is relevant does not have any effect on the decision...”
